Villarreal v. Wilson                                                



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


ON MOTION FOR REHEARING

 




NO. 3-93-665-CV



JUANITA VILLARREAL,

	APPELLANT

vs.



EVELYN WILSON AND CARL WILSON,

	APPELLEES

 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 92-203-C277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING

 



PER CURIAM


							In her motion for rehearing, Villarreal renews an argument made in her "Motion
To Accept Late Filing As Timely" that we failed to address in our original opinion.  Villarreal
argues that this Court should rule that her request for findings of fact and conclusions of law, filed
in the trial court thirty days after the judgment was signed, was timely filed.  She further argues
that inadvertence in filing her request late should justify our accepting the request as timely.  A
timely request for findings and conclusions would have extended the deadline to file her transcript
from sixty to one hundred twenty days after the judgment was signed.  Tex. R. App. P. 54(a).
	Rule 54(a) grants one hundred twenty days after judgment is signed to file the
transcript "if any party has timely filed a request for findings of fact and conclusions of law." 
Nothing in the rule allows a late request for findings and conclusions to similarly extend the filing
deadline from ninety to one hundred twenty days.  Villarreal's request that we deem her late
request for findings timely would amount to the same act as allowing a late request for findings
to extend the appellate timetable.  We decline to expand the authority expressly granted by Rule
54(a) by allowing a late request for findings to serve the same purpose in determining the appellate
timetables as a timely request.
	We therefore overrule Villarreal's motion for rehearing.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Motion for Rehearing Overruled
Filed:   March 30, 1994
Do Not Publish